Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 1-3, 5-13, 15-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ido Rabinovitch (Reg. No. 68434) on 2/18/22.
The application has been amended as follow: 
Claims 4 and 14 are cancelled.
Claims 1, 5, 11, 15, and 20 are amended as follow:

1.  (Currently Amended) A method for distributing and reconstructing data, comprising:
dividing, at a first time instance, a set of data at a user terminal into 
transmitting the at least first portion to a first remote storage service provider;
transmitting the at least second portion to a second remote storage service provider;
retrieving at a second time instance, later than the first time instance, at the user terminal the at least first portion from the first remote storage service provider and the at least second portion from the second remote storage service provider; and 
;
wherein dividing the set of data into the at least the first portion and the at least the second portion comprises:
            dividing the set of data into at least three different portions, each of the at least three different portions being smaller than the set of data, with each portion including redundant data corresponding to data included in at least another one of the at least three different portions such that complete reconstruction of the set of data is achieved with fewer than the at least three different portions retrieved from respective ones of two or more different storage service providers.

5. (Currently Amended) The method according to claim [[4]] 1, wherein retrieving comprises retrieving, from the two or more different remote storage service providers, a plurality of retrieved data portions fewer than the at least three different portions resulting from diving the set of data at the user terminal;
and wherein reconstructing the set of data comprises reconstructing the set of data at the user terminal, according to the confidential division information maintained at the user terminal, from the plurality of retrieved data portions from the two or more different remote storage service providers.

11. (Currently Amended) A system comprising:
a plurality of processor-based remote storage service providers, each including a respective storage device; and
a user terminal comprising a processor-based device coupled to a local storage device, the user terminal configured to:
            divide, at a first time instance, a set of data stored at the local storage device at the user terminal into at least a first portion and at least a second portion according to confidential division information maintained at the user terminal;

            transmit the at least second portion to a second remote storage service provider from the plurality of processor-based remote storage service providers;
            retrieve at a second time instance, later than the first time instance, at the user terminal the at least first portion from the first remote storage service provider and the at least second portion from the second remote storage service provider; and 
            reconstruct the set of data from the retrieved at least first portion and the at least second portion according to the confidential division information maintained at the user terminal;
wherein the user terminal configured to divide the set of data into at least the first portion and at least the second portion is configured to:
            divide the set of data into at least three different portions, each of the at least three different portions being smaller than the set of data, with each portion including redundant data corresponding to data included in at least another one of the at least three different portions such that complete reconstruction of the set of data is achieved with fewer than the at least three different portions retrieved from respective ones of two or more different storage service providers.

15. (Currently Amended) The system according to claim [[14]] 11, wherein the user terminal configured to retrieve is configured to retrieve, from the two or more remote storage service providers, a plurality of retrieved data portions fewer than the at least three different portions resulting from diving the set of data at the user terminal;
and wherein the user terminal configured to reconstruct the set of data is configured to reconstruct the set of data at the user terminal, according to the confidential division information maintained at the user terminal, from the plurality of retrieved data portions from the two or more remote storage service providers.


divide, at a first time instance, a set of data at a user terminal into at least a first portion and at least a second portion according to confidential division information maintained at the user terminal;
transmit the at least first portion to a first remote storage service provider;
transmit the at least second portion to a second remote storage service provider;
retrieve at a second time instance, later than the first time instance, at the user terminal the at least first portion from the first remote storage service provider and the at least second portion from the second remote storage service provider; and 
reconstruct the set of data from the retrieved at least first portion and the at least second portion according to the confidential division information maintained at the user terminal;
wherein the instructions to divide the set of data into the at least the first portion and the at least the second portion include one or more instructions, executable on the one or more processors of the computing system, to:
            divide the set of data into at least three different portions, each of the at least three different portions being smaller than the set of data, with each portion including redundant data corresponding to data included in at least another one of the at least three different portions such that complete reconstruction of the set of data is achieved with fewer than the at least three different portions retrieved from respective ones of two or more different storage service providers.
	
Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, dividing the set of data into at least three different portions, each of the at least three different portions being smaller than the set of data, with each portion including redundant data corresponding to data included in at least another one of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
February 18, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447